Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Parent and Continuation Data
Application 15931091 having issued pertains to a central weight on the sole near face and back edge with the weights being rotatable with heavy side and light side. 
The following group of applications appears to be directed to variations of at least one weight in central line to face center; 16279651, 13337910, 14143330, 14145344, 14932061, 15629263, 16132053, 14222375, 14581917, 14977116, 15652057, 15931091, 16219651, 16219651, 16539622, 16780040, 16912276, 17711859, 17521089, and 17516849.
 	Application 16539622, now US Patent No. 11027178 is a CIP 16219651, now abandoned that appears to be directed to variations of weight mount angled abutment;  


    PNG
    media_image1.png
    262
    456
    media_image1.png
    Greyscale


17200439 Rear portion locks and unlocks and attachment edge
17228367 attachment edge in undercut and adhesive on first portion with mechanical lock. 
	Copending 17323725 and 17320376 are directed to a plurality of support members from crown to sole and 17203597 is directed to a weight mount with ramps and compressible member/lock unlock less one turn.
	Application 17323591 is directed to weight member in elongated channel at back edge, 17713464 includes the combination of a central body member and 17835403 is directed to the combination of a crown and sole weight.
	With respect to these applications no double patenting issues appear to be apparent. 
Election/Restrictions
Applicant’s election without traverse of Claims 1-6 and amended claims 8-10  in the reply filed on 8/24/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, MOI-Y and MOI-Z are not defined. They could represent anything. Please define what they represent including the location and direction so the scope of the claims are clear. For example “a moment of inertia about the y-axis at the center of gravity is (MOI-Y). 
	Lastly, the relative moments of inertia and their relative values are indefinite as such are not recite with respect to any relationship to any other elements. The Z axis can be taken anywhere on the club head and the X axis need only be tangent to the face center in some relative direction from toe to heel. Since we cannot determine the relative locations of the axis, there is no way calculate the moments of the claimed club or the prior art in order to determine the scope of the claim. 
	Claim 3 does not clearly define the relationship of the strut members and how such cooperate to apparently form a support member.  While claim 1, recites that the support members extend from crown to sole, now claim 3 appears to suggest that it is actually a plurality of strut members forming angles that extend from the crown to the sole.  Further how the angles between the strut members are defined is not clear.  Such implies that such are “connected” with some relative angle there between or could be the point where such intersect as shown in the drawings. Claim 3 does not clearly define how the struts are structurally related in order to clearly determine how the angle should be defined when attempting to determine the scope of the claim.


	
	 
	Claim 4 is indefinite as it is ambiguous as to how the second support member is structurally related.  While claim 1 calls for a “pluralityh of support members” to extend from crown to sole or back to front, it is ambiguous whether or not this second support members is considered one of the “plurality of support members” or if it is some other type of supporting element.  It appears that claim one could positively recite a 1st, 2nd and 3rd support members or amend claim 4 to recite that said plurality of support members includes such a second support member. 
	Further, “on a toe side of the face support member” can imply that the second support member is connected to the first support member as it is “on a toe side” of it.  For example, clarifying that such separate and spaced away from the first support member on a position on the crown more towards the toe would clarify this relationship.  
	In claim 5, the letters “CG” are never defined. They could represent anything. Please define what CG is.  Further while one can speculate such is the center or gravity, the claim does not define how such is to be determine within the scope of the claim. Including the shaft and club head in line with the scope of the claim will have be golf club with a different center of gravity than own with just the head and any hosel or even the head alone. Further rendering claim 5 indefinite is that the “distance” is merely recited as “back”, but does not clearly state with respect to what.  Such a back distance could be the front face, back of the face or other feature.  It further states that it is in some way “back” from the shaft axis.  But it is not clear how the shaft axis is being used as a reference to locate the CG.  One cannot determine if it is a plane of the shaft axis or a point at which it contacts another element, such as the sole. 
	Claim 6 is rejected similarly as claim 1 above. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Figs 42 and 42 are directed to club heads disclosed in figs. 1-3 and 13-15. Claims 1 and 6, calls for the general design properties of the club head to result in a relative MOI-Y to Z to be greater than 1.5.  While for the purposes of 112, second, one skilled in the art would know how to test a club head to determine if it meets such a property and generally he would know many ways to tweak certain variables and the effects they will have on the moments of inertial. He would be aware that changes in shapes, materials, elemental features and even added weights would all have an effect on the any MOI that would result. However, the number of variables that combine to contribute to the overall MOI can be considered infinite without knowing specifically what elements he must manipulate in order to make a club having the claimed properties. While the claim sets forth basic structures of the head with respect to the front, rear portion and weighting member in a channel, one skilled in the art would not know how to construct such to meet the recited property without undue experimentation.  Here he would be expected to build and test an unlimited number of club heads to see if the desired MOI is obtained.  Such would amount to expecting one skilled in the art to construct and test every variable combination of clubs with respect to size, shape, material and construction to determine if it falls satisfactorily within the claimed range. Here on skilled in the art does not know which elements or features are responsible for the desired MOI or if such is merely being recited in the claims as an overall design objective.  There is no evidence that merely building a club with a plurality of support members will result in the desired MOI. Such is improbable.  Instead the claims require one skilled in the art to guess at which materials, structures or arrangements are necessary.  Such is unreasonable and a rejection for lack of enablement is considered appropriate. 
Similarly, claim 5 appears to call for a desired design property of the center of gravity to be between 14-21mm. 
In making this rejection, In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) has been fully considered. Here the claims are broad lacking any specific structure or relationships.  While the golf art is highly skilled and generally predictable, the specification does not appear to give any direction or examples as to how such properties can be achieved and which features of the invention such allows such to be obtained.  In general, such a limitation appears to be an overall design parameter that applicant has not informed one skilled in the art as to how it is to be achieved in the context of his invention.  Here one skilled in the art would be expected to experiment with every and all combinations of applicant’s claimed structures with respect to sizes, shapes, materials and construction and test them to determine if the MOI relationships are satisfactory. Such amounts to overly broad claims that amount to any and all structures, materials and relationship that would amount to the desired properties being recited in the claim, even if such a property was never contemplated or even later discovered. Such is clearly unreasonable and the rejection for lack of enablement is considered clearly warranted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. 5,451,058..
Application 16/780,040, from which the case continues, does not appear to disclose the claimed subject matter which is believed to be shown best by applicant’s figs. 46-56.  While the parent application shows a rear recess with a weight in figs. 42 and 43, the weight member of a high specific gravity member coupled to an elongated member appear to be first disclosed it the instant application.  As such, the effective filing date for the purposes of prior art is considered to be the current filing date of 5/18/21. 
The instant invention is a combination of three features that appear to be well-known in the prior art.  The first feature is directed to the construction of the hollow body using a heavier metal front face portion and joined to it a rear portion of lighter material, generally plastic. The second feature is a design of support members at the face center and the final is a relationship of the moments of a vertical Y-axis to a horizontal Z-axis that are inherent properties in all club heads. 
As to claim 1, Price shows a golf club comprised of a frontal portion 24 comprised of metal (col. 1, ln. 67) comprising a striking face inherently having a face center located at a forward portion of said golf club head; a non-metallic plastic rear portion 20 (col. 1, ln. 48)  located aft of said striking face comprising a crown at an upper portion of said golf club head and a sole on a bottom portion of said golf club head; and inherently being capable of being defined by an x, y and z-axis.  Further shown is a central first support members 22 extending from the crown to the sole of the rear portion and from a back edge toward a front edge of the rear portion, essentially perpendicular to the striking face, a first support member being located near a central portion of said golf club head in a heel-to-toe orientation, extending substantially in line, along the z-axis, with said face center.  To the extent that Price does not show a plurality of support members, the duplication of such elements has been found to be obvious. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  In the instant case, to have provided a plurality of support members would have been obvious to support other areas of the face as desired. 
Claims 1, 5 and 6, recite the desired design characteristic that the MOI in the X to Z relationship be greater than 1.2 and the CG relative to an axis of the shaft being 14-21 mm.  Both the MOI and CG are inherent in all clubs and are recognized results effective variables to resist twisting of the club and impact of a golf ball as desired by design.  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As to claims 2 and 4, Price does not give relative dimensions such as thickness of his support element.  However, mere changes in relative dimensions have been found to be obvious. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, the relative height and depth is considered shown in fig. 1 and the desire range of thickness would have been obvious depending upon the desired strength and weight. 
As to claim 3, elements 26 and 28 are considered a plurality of angled strut members that from and angle of at least 90 degrees between member 22 within the range recited in the claim and meeting its limitations. 
As to claim 5, inherently Price shows a CG but does not define its exact relative position. The location of such is known to be one of the most critical design elements in club making and that  is positioning can be done using weight and materials to change its location in the design process.  To have selected a location between 14-21mm rearward would have been obvious in order to select the desired launch angle of the ball.   
Claims 8-10 are rejected where the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  To have selected polyphenylene sulfide with crystallinity greater thn 20% and glass filler between 20-50% would have been an obvious matter of selecting a material of the strength and weight desired for its intended use and purpose. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711